61 F.3d 906
We, American National People of These U.S. Republic of Stateof Wisconsin, In Relation To: ex rel. BruceVerdone, Pro Per, Sui Juris, De Jure, At Law
NO. 94-2106
United States Court of Appeals,Seventh Circuit.
Mar 06, 1995

Appeal From:  E.D.Wis.
VACATED.


1
Federal Reporter. The Seventh Circuit provides by rule that when a decision does not satisfy the criteria for publication it will be filed as an unpublished order. Except to support a claim of res judicata, collateral estoppel or law of the case, an unpublished order shall not be cited or used as precedent.  Seventh Circuit Rules, Rule 53(b), 28 U.S.C.A.)